Case 1:20-cr-00073-TFM-N Document 45 Filed 11/17/20 Page 1 of 2                          PageID #: 105


                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

UNITED STATES OF AMERICA                             *
                                                     *
v.                                                   *       Criminal No. 20-00073-TFM
                                                     *
TIA DEYON PUGH                                       *

                           JOINT MOTION TO CONTINUE TRIAL

        COMES NOW the United States of America, by and through Richard W. Moore, the

United States Attorney for the Southern District of Alabama, and Tia Pugh through her counsel

Gordon Armstrong, who jointly file this motion to continue the trial currently set for the December

2020 trial term until the February 2021 trial term.

        Based on conversations with the Court, it is our collective understanding that there are

more trials set for the December term than there are trial slots. In light of this, both parties have

discussed the matter of a continuance, and believe this trial would be good candidate for a

continuance to free up a trial slot for a couple of reasons.

        First, Ms. Pugh is not in custody, but rather is released on minimal conditions.         She has

spoken with Mr. Armstrong and has consented to this continuance request.

        Second, both Mr. Armstrong and the Undersigned are co-lead counsel on a complex, multi-

week pharmaceutical drug and healthcare fraud trial that will begin in this Court on January 11,

2021.    See United States v. Maltbia, et al., 19-cr-00209-JB.             The Undersigned and Mr.

Armstrong have been preparing for the Maltbia trial for many months, and continuing the trial of

Ms. Pugh would allow both counsel to focus on the Maltbia trial.

        Neither the United States nor Ms. Pugh is asking for this continuance as a delay tactic.

Rather, if it is true that there are not enough trial slots for all the trials schedule for December, then

the parties believe that this is an appropriate trial to continue. Thus, we are volunteering our trial

slot, if needed, in the same fashion that one volunteers to give up their seat on an oversold flight.
                                                    1
Case 1:20-cr-00073-TFM-N Document 45 Filed 11/17/20 Page 2 of 2     PageID #: 106




Respectfully submitted,

RICHARD W. MOORE                            By: /s/ Gordon Armstong
UNITED STATES ATTORNEY                      Gordon Armstrong
                                            Attorney for Tia Deyon Pugh
By: /s/Christopher J. Bodnar
Christopher J. Bodnar                        *Electronically signed by Chris Bodnar
Assistant United States Attorney              with express consent from Gordon
63 South Royal Street, Suite 600              Armstrong*
Mobile, Alabama 36602
(251) 441–5845




                                      2
